02-11-452-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00452-CR
 
 



Adan Velasquez-Garcia


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 3 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Adan Velasquez-Garcia attempts to appeal from his conviction for possession
with intent to deliver 400 grams or more of methamphetamine.  The trial court’s
certification states that this “is a plea-bargain case, and the defendant has
NO right of appeal.”  See Tex. R. App. P. 25.2(a)(2).  On October 11,
2011, we notified Velasquez-Garcia that this appeal may be dismissed unless he
or any party desiring to continue the appeal filed a response on or before October
21, 2011, showing grounds for continuing the appeal.  We have not received a
response.  Therefore, in accordance with the trial court’s certification, we
dismiss this appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  November 10, 2011




[1]See Tex. R. App. P. 47.4.